NOTICE OF ALLOWABILITY
(in response to amendment dated 4/21/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
On 4/21/2022, Applicant submitted an amendment to the application which includes an amended claim set beginning on page 2 of the amendment and remarks on page 7 of the amendment.
The amended claim set does not comply with the requirements of 37 CFR 1.121(c) because it does not use proper markings to indicate changes and also includes the text of canceled claims. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.

(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.

(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.

(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Although claims 2 and 18 are indicated as “Cancelled”, the amended claim set nonetheless includes the text of claims 2 and 18. On the other hand, 37 CFR 1.121(c)(4)(i) states that “[n]o claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.””
Further, the amendment to claim 19, which changes the reference to a claim previously set forth from a reference to claim 18 to a reference to claim 1, does not use proper markings in accordance with 37 CFR 1.121(c)(2) which recites in part that “[t]he text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.” The deletion of the term “18” does not use double bracket but instead improperly uses single brackets; otherwise, even if it used double brackets instead of the single brackets as currently presented, the deletion shouldn’t be marked with both strikethrough and double brackets; i.e., the deletion should be marked with either strikethrough or double brackets (in the case of deleting 5 or fewer consecutive characters of if strikethrough cannot be easily perceived), but not both.
MPEP 714, II., C., (C) recites in part: “Canceled and not entered claims must be listed by only the claim number and status identifier, without presenting the text of the claims. When applicant submits the text of canceled or not-entered claims in the amendment, the Office may accept such an amendment, if the amendment otherwise complies with 37 CFR 1.121, instead of sending out a notice of non-compliant amendment to reduce the processing time” (emphasis added).
Further, MPEP 714, II., E. recites in part: “If a non-compliant amendment would otherwise place the application in condition for allowance, the examiner may enter the non-compliant amendment and provide an examiner’s amendment to correct the non-compliance [...] The examiner’s amendment should include the reason why the amendment is non-compliant and indicate how it was corrected. Authorization from the applicant or attorney/agent of record and appropriate extensions of time are not required if the changes are not substantive (e.g., corrections of format errors or typographical errors).” (emphasis added).
Since the aforementioned non-compliance (1) amounts to no more than the inclusion of the text of the canceled claims and one minor instance of improper marking (which arguably could be conceived as a typographical error), (2) does not present examination burden, and (3) requires only non-substantive changes to correct such non-compliance, the amendment is being entered and the non-compliance corrected via examiner’s amendment below:

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Previously Presented)  An ultrasonic scanner for scanning on a skin surface that is over any one of a plurality of to-be-detected organs, each of the plurality of to-be-detected organs coming from a different person, the ultrasonic scanner capable of being used by placement directly on the skin surface or with a coupling liquid that is flowable and disposed on the skin surface to provide a medium for the transmission of acoustic signals to the skin surface and collected image signals from the skin surface, the ultrasonic scanner comprising:
an ultrasonic probe that scans along a curve of the skin surface above the one of the plurality of to-be-detected organs, the ultrasonic probe generating and transmitting the acoustic signals and receiving the collected image signals;
a flexible and movable belt on which the ultrasonic probe is mounted;
a driving system for driving the flexible and moveable belt with the ultrasonic probe mounted thereon, the driving system including a belt pulley and a tension pulley that assist, along with the coupling liquid disposed between the flexible and moveable belt and the skin surface, in maintaining the ultrasonic probe moving along and in close contact with the skin surface, as well as perpendicular to the skin surface during scanning of the to-be-detected organ of the plurality of to-be-detected organs, thereby maintaining a consistent reflection angle for the received collected image signals and reducing interference images; and
wherein the flexible and moveable belt winds around the belt pulley and the tension pulley, and
wherein the belt pulley is connected to the driving system to move the flexible and moveable belt and the ultrasonic probe disposed thereon and which further contains two belt pulley wheels between which is disposed a portion of the flexible and moveable belt to which the ultrasonic probe is mounted and which moves along in close contact with the skin surface.

2-9. (Cancelled) 


10. (Previously Presented)  The ultrasonic scanner method according to claim 11, further comprising the step of attaching a fixing net over the skin surface using the coupling liquid for fixing the to-be-detected organ in position prior to the step of performing the scan.

11. (Previously Presented)  An ultrasonic scan detection method, comprising the steps of: 
performing a scan, using the ultrasonic scanner according to claim 1, by initiating operation of the ultrasonic scanner, including initiating the driving system to move the ultrasonic probe along the curve of the skin surface and keeping perpendicular to the skin surface, to acquire N groups of two-dimensional images of a to-be-scanned organ, wherein N is an integer no less than 2; and 
reconstructing the acquired N groups of two-dimensional images to obtain three-dimensional stereo digital images.

12. (Previously Presented)  The ultrasonic scan detection method according to claim 11, characterized in that the three-dimensional stereo digital images obtained through reconstruction comprise reconstructed coronal plane images and cross-sectional images.

13. (Previously Presented) The ultrasonic scan detection method according to claim 11, characterized in that directions of the scan comprise transverse scan direction and vertical scan direction in the step of performing the scan using the ultrasonic scanner which is along the curve of the skin surface and keeps perpendicular to the skin surface.

14. (Previously Presented) The ultrasonic scan detection method according to claim 11, further comprising the step of:
performing remote transmission and storage of the three-dimensional stereo digital images.

15. (Previously Presented) The ultrasonic scan detection method according to claim 11, wherein, before the step of performing scan using the ultrasonic scanner which is along the curve of the skin surface and keeps perpendicular to the skin surface, further comprising the step of: 
setting the ultrasonic scanner, wherein the setting comprises setting a pressure threshold between the ultrasonic probe and the skin during scanning, setting a scan direction, and setting the group number N of scanned two-dimensional images.
16.  (Previously Presented)	The ultrasonic scan detection method according to claim 11, wherein after the step of performing the scan by moving the ultrasonic probe along the skin surface, another scan is performed by moving the ultrasonic probe to another skin surface that is different in shape than the skin surface and initiating another operation of the ultrasonic scanner, including initiating the driving system to move the ultrasonic probe along another curve of the another skin surface and keeping perpendicular to the another skin surface, to acquire another N groups of two- dimensional images of another to-be-scanned organ, wherein N is an integer no less than 2.

17-18. (Cancelled)

19. (Currently Amended)  An ultrasonic scan detection method, comprising the steps of:
exposing the skin surface that is disposed over the one of the plurality of to-be-detected organs 
applying a coupling liquid that is flowable on the exposed skin surface that is disposed over the one of the plurality of to-be-detected organs;
setting the portion of the flexible and moveable belt to which the ultrasonic probe is mounted that is disposed between the two belt pulley wheels over the exposed skin surface that is disposed over the one of the plurality of to-be-detected organs and to which the coupling liquid has been applied;
performing a scan using the ultrasonic scanner according to claim 1[[18]], by initiating operation of the ultrasonic scanner, including initiating the driving system to move the ultrasonic probe along the curve of the skin surface and keeping perpendicular to the skin surface, to acquire N groups of two-dimensional images of a to-be-scanned organ, wherein N is an integer no less than 2; and
reconstructing the acquired N groups of two-dimensional images to obtain three-dimensional stereo digital images.

20.  (Previously Presented)  The ultrasonic scan detection method according to claim 19, characterized in that directions of the scan comprise transverse scan direction and vertical scan direction in the step of performing the scan using the fully automatic ultrasonic scanner which is along the curve of the skin surface and keeps perpendicular to the skin surface.
21.  (Previously Presented)   The ultrasonic scan detection method according to claim 20, wherein, before the step of performing scan using the ultrasonic scanner which is along the curve of the skin surface and keeps perpendicular to the skin surface, further comprising the step of:
setting the ultrasonic scanner, wherein the setting comprises setting a pressure threshold between the ultrasonic probe and the skin during scanning, setting a scan direction, and setting the group number N of scanned two-dimensional images, and
wherein during the scan, the movement of the ultrasonic probe on the skin surface is fully automatic and maintains the pressure threshold between the ultrasonic probe and the skin during scanning.

22.  (Previously Presented)   The ultrasonic scan detection method according to claim 19, wherein after the step of performing the scan by moving the ultrasonic probe along the skin surface, another scan is performed by moving the ultrasonic probe to another skin surface that is different in shape than the skin surface and initiating another operation of the ultrasonic scanner, including initiating the driving system to move the ultrasonic probe along another curve of the another skin surface and keeping perpendicular to the another skin surface, to acquire another N groups of two- dimensional images of another to-be-scanned organ, wherein N is an integer no less than 2.

Reasons for Allowance
Claims 1, 10-16, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is initially noted that claims 1 and 10-16 remain allowed for the same reasons articulated in the previous Office Action (see Non-Final Rejection dated 1/21/2022).
The cancellation of claim 2 renders the rejections of claim 2 under §112(a) §112(b) moot.
The cancellation of claim 18 renders the rejection of claim 18 under §112(a) moot.
Claims 19-22 previously depended on claim 18 which recited subject matter that did not meet the written description requirement under §112(a); therefore claims 19-22 were previously rejected for the same reason as claim 18. Since claim 18 has been canceled and claims 19-22 have been amended to now depend on claim 1, claims 19-22 no longer encompass unsupported subject matter and are not accordingly in compliance with the written description requirement under §112(a). The rejection has been withdrawn.
Claims 19-22 are allowable over the prior art for the same reasons as claim 1 because claims 19-22 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following references are additionally cited for being relevant to the invention as disclosed and claimed, but are not any more relevant than the references already of record.
US 2016/0302759 A1
US 2018/0116523 A1
US 2016/0166234 A1
US 2014/0330114 A1
US 7,963,918 B2
US 2011/0301460 A1


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793